Citation Nr: 1828098	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-33 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a disability manifested by muscle aches.  

4.  Entitlement to service connection for a disability manifested by dizzy spells.  

5.  Entitlement to service connection for a disability manifested by abnormal sweating.  

6.  Entitlement to service connection for a disability manifested by nausea.  

7.  Entitlement to service connection for a disability manifested by shortness of breath.  



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1975.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in May 2013.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was last adjudicated in a July 2014 statement of the case (SOC), which listed VA treatment records dated through March 25, 2013, in the list of evidence considered.  Since then, VA treatment records from August 2013 to February 2016 and December 2003 to January 2018, which are relevant to the issues on appeal, were added to the claims file.  Since the claims have been certified, he has also asserted additional avenues of entitlement to service connection, such as related to jet injector immunizations and asbestos exposure.  

Pertinent evidence obtained by VA after issuance of the last adjudication generally must be referred to the agency of original jurisdiction (AOJ) or RO for initial review.  38 C.F.R. § 20.1304 (c) (2017).  The general exceptions include when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Here, neither the Veteran nor his representative has waived consideration of any new evidence and the Board has found that the issues in the claim cannot be granted in full at this time.  

Accordingly, the case is REMANDED for the following action:

1.  Review the record in light of the evidence obtained since the July 2014 SOC and determine whether additional development, to include a new VA examination and opinion, is necessary.  

2.  Issue a supplemental statement of the case regarding the issues herein on appeal.  The Veteran and his representative should be afforded the opportunity to respond before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




